DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 1/22/2021 has been received and entered in to the case. 
	Claim 5 has/have been canceled, and claims 1-4 and 6-19 have been considered on the merits. All arguments have been fully considered. 

Specification
The abstract of the disclosure is objected to because the instant abstract is not concise and exceeding 150 words in length.  Correction is required.  See MPEP § 608.01(b).
	Applicant did not address the objection to the abstract.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 9 discloses “over 8 hours after reducing pH value of the extracellular media”. There is no antecedent basis for the limitation. Claim 1 discloses “for 8 hours after reducing pH value of the extracellular media”.
Claim 19 recites the limitation "the non-metastatic cell" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 discloses that non-metastatic cells comprise at least one of healthy cells, primary cancer cells, and combinations thereof. Upon the instant amendment to claim 1, the biological cells are limited to breast cells. However, claim 15 is broader than the breast cells.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for MCF10 cells at pH 6.5 at 24th hr, MCF7 cells at pH 6.5 at 12th and 24th hr., and MDA-MB468 cells at pH 6.5 at 12th h does not reasonably provide enablement for MDA-MB468 cells at pH 6.5 at 24th hr or any other metastatic or non-metastatic cells than MCF10, MCF7 and MDA-MB468 cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The instant claims are directed to a method of detecting a metastatic state of the breast cells based on the time-lapse electrical signals measured in the cells under pH 6.2-6.7 using SiNW-ECIS with a plurality of electrodes array, wherein if the electric signals 
It is noted that the instant amendment limited the scope of the biological cells to breast cells. 
The instant specification discloses three exemplary cells: MCF10, MCF7 and MDA-MB468 for normal breast cells; non-metastatic cancer cells; and metastatic cancer cells, respectively. No other cell types were tested for the claimed invention.
According to Figure 7, measuring electrical impedance of these cells at acidic pH (pH 6.5 and 5.5) after 12th and 24th h points compared to 4th h post culturing under pH 7.4 as a control. In Fig. 7, #706 (i.e. MDA-MB468 cells) shows increased impedance average at 12th h at pH 6.5 whereas at 24th h, the average impedance decreased (negative %). This indicates that at 12th h for MDA-MB468 cells in pH 6.5, the electrical signal is in a trend of increasing, however, at 24th h, the same type of cells under the same condition shows a trend of decreasing. It is understood that MDA-MB468 cells are utilized as an example of metastatic cells. The instant claims determine the cells are in a metastatic state when the electrical signal increases whereas they are not in a metastatic state when the electrical signal decreases. However, Figure 7 shows that the same MDA-MB468 cells under pH 6.5 have two different trend of electrical signals based on when the electrical signals were measured. 
Thus, it is the Examiner’s understanding based on the disclosure of Fig. 7 that MDA-MB468 cells under pH 6.5 have electrical signal (impedance) increased only at 12th h from the starting of the culture but decreased at 24th h. This indicates that the MDA-MB468 cells are enabled only when the electrical signal is measured at 12th h but not after/longer than 12th h at pH 6.5. 

Measuring electric impedance of cancer cells or normal cells using ECIS or SiNW-ECIS is known in the art. It is also known in the art that acidic pH microenvironment would enhance metastatic potential in cancer cells according to Kato et al. (2002, BioTechniques). Tumor cell survival is known to be relied upon adaptation themselves to the acidic conditions of the tumor microenvironment and chronic autophagy is a cellular adaptation to tumor acidic pH microenvironment (see Wojtkowiak et al., 2012, Cancer Res.; IDS ref.). Thus, it is known in the art that under acidic pH, cancer cells adapt to the acidic environment promoting autophagy. 
While SiNW-ECIS is utilized to measure electric impedance of cancer cells, and measure their spreading state in order to distinguish cancer cells from normal cells (see Abdolahad et al. US2016/0178605), however, it is not known in the art at the time of filing that the trend of electric impedance of cells under acidic pH over time could distinguish normal cells or non-metastatic cells vs. metastatic cells. 
In the absence of any guidance, limited working embodiment or example, it is highly unpredictable whether or not the phenomenon measured in MDA-MB468 cells as an example of metastatic cancer cells would sufficiently represent the entire scope of metastatic cancer cells as discussed above without undue experimentations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (laws of nature; natural phenomena) without significantly more. The claim(s) recite(s) a method of detecting a metastasis state of breast cells by monitoring electrical impedance (electrical signal) when the breast cells are under the acidic pH (pH 6.2-6.7), determining metastasis state of the cells by identifying the increase of electrical signals or by detecting the decrease of electrical signals for non-metastatic cells; and the response of the cells in the acidic pH. Thus, the claimed method steps are directed to a correlation between electrical signal change due to the cells’ response to the acidic environment and the cells; and determine cells with increased electrical signal being metastatic cancer cells whereas cells with decreased electrical signal as non-metastatic cells. The cells’ behavior under the acidic pH (pH 6.2-6.7) and autophagy phenomenon in metastatic cells or cell’s proliferation reduction and/or apoptosis in non-metastatic cells is considered natural phenomenon. Thus, the claims are directed to laws of nature or natural phenomenon. 
This judicial exception is not integrated into a practical application because there is no additional element that integrates the abstract idea of correlating the electrical impedance of the metastatic and non-metastatic cells when they are under acidic pH to any practical application. The steps directed to preparing cell culture and reducing pH in 
Thus, based on the above discussion, it is concluded that the claims of the instant invention are not directed to a subject matter eligible under 35 USC §101.


Response to Arguments
Regarding the objection to the abstract, applicant did not address or respond to the objection.
The claim rejection under 35 USC §112b has been withdrawn due to the instant amendment. However, a new claim rejection under 112b is necessitated due to the instant amendment.
It is also noted that a new 112d rejection is necessitated based on the instant amendment.
Regarding the claim rejection under 35 USC §112(a), scope of enablement, applicant did not address the claim rejection, and thus the claim rejection is maintained.


Regarding the 103 rejection, applicant’s arguments were persuasive and thus, the claim rejection has been withdrawn.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/           Primary Examiner, Art Unit 1632